Order filed, April 29, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00073-CV
                                 ____________

IN THE MATTER OF THE MARRIAGE OF FAYESHA JANEEN LOUISE
        JONES AND CHARLES DARNELL JONES, Appellant



                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 15-FD-2661


                                      ORDER

      The reporter’s record in this case was due April 20, 2016. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Lynnette Erskine, the substitute court reporter, to file the record
in this appeal within 30 days of the date of this order.

                                   PER CURIAM